Citation Nr: 0700791	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  05-16 820A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for breathing problems, 
including asthma, to include as due to an undiagnosed 
illness.  

3.  Entitlement to service connection for joint and muscle 
pain, to include as due to an undiagnosed illness.  

4.  Entitlement to an initial rating in excess of 10 percent 
for thoracolumbar spine strain.  

5.  Entitlement to an initial rating in excess of 10 percent 
for cervical spine arthritis.  
 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran reportedly had active service from June 1989 to 
June 1998.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In a 
rating decision dated in October 2002, the RO, in pertinent 
part, denied entitlement to service connection for joint and 
muscle pain as due to an undiagnosed illness; the veteran 
disagreed with and perfected his appeal as to that issue.  In 
addition, in an August 2004 rating decision, the RO, 
impertinent part, granted service connection for 
thoracolumbar spine strain and assigned a 10 percent rating, 
and the veteran disagreed with and perfected his appeal as to 
the assigned rating.  Also, in a rating decision dated in 
December 2004, the RO denied service connection for 
hypertension and also denied service connection for breathing 
problems, to include asthma, to include as due to an 
undiagnosed illness.  The veteran disagreed with and has 
perfected his appeal as to those service connection claims.  
He testified before the undersigned at a hearing held at the 
RO in July 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.



Other matters

The Board notes that with his original service connection 
claims filed in November 2001, the veteran included a 
discussion of his son's skin rash and implied he felt it was 
somehow related to his own service in the Persian Gulf 
theater of operations.  In its October 2002 rating decision 
the RO noted there is no provision in the law for payment of 
compensation benefits for disabilities in children born to 
Gulf War veterans, and a copy of that rating decision was 
provided to the veteran.  In statement from the veteran 
received at the RO in May 2005, he again indicated that he is 
seeking VA compensation and treatment for his son's skin 
rashes.  The Board refers this matter to the RO.  

In a statement received at the RO in August 2005, the veteran 
indicated that if it was not possible to transfer his claims 
folder to a regional office in Wisconsin, he wanted all of 
his claims "reopened."  He then listed claims, including 
those on appeal.  In addition, he listed gastroesophageal 
reflux disease (GERD), left knee pain, and right knee pain.  
Service connection is currently in effect for GERD and left 
patellofemoral syndrome, and the Board interprets the 
veteran's statement as increased rating claims for those 
disabilities.  On his original VA Form 21-526 filed in 
November 2001, the veteran indicated he was claiming service 
connection for a right knee disability, but in a statement 
received in February 2002 said he was seeking service 
connection for his left knee instead of his right knee, and 
the RO thereafter adjudicated service connection for the left 
knee.  The Board interprets the statement received in 
August 2005 as a claim for service connection for a right 
knee disability.  The Board therefore refers the increased 
rating claims and the service connection claim to the RO for 
appropriate action.  


REMAND

The veteran's claims on appeal include service connection for 
hypertension, service connection for breathing problems, to 
include asthma, to include as due to an undiagnosed illness, 
and service connection for joint and muscle pain, to include 
as due to an undiagnosed illness.  He is also seeking an 
initial rating in excess of 10 percent for thoracolumbar 
strain.  As to breathing problems, including asthma, the 
veteran testified at the July 2006 hearing, the veteran 
testified that his wife noticed he had wheezing like symptoms 
in approximately 1996 while he was still in service, and he 
contends that his asthma and any other breathing problems 
started in service after he was exposed to smoke from burning 
oil wells.  

The only service medical records the Board finds in the 
claims file are copies of service medical records supplied by 
the veteran.  He has stated that they are copies of all 
service medical records that he has but do not include X-ray 
reports or "to his knowledge any other medical records."  
Review of the claims file shows that in November 2001, the RO 
requested the veteran's service medical records from the 
National Personnel Records Center (NPRC).  Based on the 
response received from "RMC", the RO requested service 
medical records for the veteran from the U.S. Army Enlisted 
Records and Evaluation Center at Fort Benjamin Harrison, 
Indiana.  The record indicates that the RO's request was made 
in April 2002.  The Board finds no response from the U.S. 
Army Enlisted Records and Evaluation Center in the claims 
file.  As the veteran's complete service medical records 
would be relevant to his service connection claims, 
additional action should be taken to attempt to obtain them.  

Although there is of record a copy of a February 1998 letter 
from the Department of Defense Medical Registry that verifies 
that the veteran served in the Persian Gulf theater of 
operations, it does not specify the dates of that service.  
The Board further notes that the record does not include a 
copy of the veteran's DD Form 214 or other service department 
record verifying the veteran's dates of service.  Such 
information is pertinent to the veteran's claims and action 
should be taken to obtain the veteran's service personnel 
records, copies of orders, and/or his DD Form 214(s) 
verifying active service dates and dates of service in the 
Southwest Asia theater of operations for purposes of 
adjudication of claims under 38 C.F.R. § 3.317, which 
pertains to compensation for certain disabilities due to 
undiagnosed illnesses.  

In a VA Form 119, Report of Contact, dated in March 2004, it 
was noted that the veteran reported that he had been seen at 
the VA clinic in Rockford, Illinois, for the past year, and 
he requested that the RO obtain those records.  Also, in a 
letter dated in April 2006, the veteran requested that the RO 
obtain his VA medical records from the Rockford VA outpatient 
clinic.  The claims file includes medical records from the 
Rockford VA outpatient clinic dated from January 2004 to 
April 2005.  Though requested to do so, there is no 
indication that the RO attempted to obtain records from that 
facility for treatment during 2003 or that it attempted to 
obtain any records dated subsequent to April 2005.  As such 
records could be pertinent to the veteran's claims and are 
constructively of record, action should be taken to obtain 
and associate those records with the claims file.  Dunn v. 
West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992) (holding that VA treatment records are 
considered to be constructively contained in claims folder 
and must be obtained before a final decision is rendered).  

In a rating decision dated in May 2005, the RO granted 
service connection for cervical spine arthritis and assigned 
a 10 percent rating.  In a letter dated in May 2005, the RO 
notified the veteran of its decision and informed him of his 
appellate rights.  In a letter dated in March 2006, without 
reference to any specific claim, the RO provided the veteran 
with information about evidence needed to evaluate 
disabilities and determine effective dates.  In response, in 
a statement received at the RO in April 2006, the veteran 
stated that he had been receiving treatment for his neck at a 
VA clinic and from his private physician, and the veteran 
asserted that his condition warrants at least a 20 percent 
disability rating.  The Board interprets this as a notice of 
disagreement with the initial 10 percent rating for the 
service-connected cervical spine disability.  The Board will 
therefore refer this matter for required development, 
readjudication, and issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

If some or all of the records to be requested are obtained, 
the veteran should be provided an additional VA examination 
with medical opinions in order that VA may comply fully with 
its duty to assist the veteran with the development of his 
claims.  38 C.F.R. § 3.159.  



Accordingly, the case is REMANDED for the following action:

1.  Take action to obtain and associate 
with the claims file the veteran's 
complete service medical records and 
DD Form(s) 214 and/or service personnel 
records documenting service dates and 
service in the Southwest Asia theater of 
operations for purposes of 38 C.F.R. 
§ 3.317.  With respect to obtaining the 
veteran's service medical records, it is 
noted that in April 2002 the RO requested 
service medical records from Code 14, 
Commander U.S. Army Enlisted Records and 
Evaluation Center (PCRE-FT), Fort 
Benjamin Harrison, IN 46249.  There is no 
indication in the record that a response 
was received.  

All actions to obtain the requested 
records should be documented fully in the 
claims file.  

2.  Obtain and associate with the claims 
file VA medical records for the veteran 
from the VA outpatient clinic in 
Rockford, Illinois, dated from 
January 2003 through December 2003 and 
from April 2005 to the present.  

3.  Request that the veteran identify the 
names, addresses, and approximate dates 
of treatment for all non-VA health care 
providers from which he has received 
evaluation or treatment for hypertension, 
a lung disorder or respiratory symptoms, 
a back (throracolumbar spine) disability, 
arthritis of the cervical spine or any 
other musculoskeletal symptoms at any 
time since service.  With authorization 
from the veteran, obtain copies of those 
medical records and associate them with 
the claims file.  In this process, 
request that the veteran provide a 
release authorization for Brookside 
Immediate & Occupational Care, 1215 N. 
Alpine Road, Rockford, IL 61107 for 
treatment in March 2006 and at any other 
time since service; also request that the 
veteran provide release authorization for 
Swedish American Medical Group/Midtown, 
1340 Charles Street, Suite 405, Rockford, 
IL 61104 for treatment or evaluation in 
March and/or April 2006 and at any other 
time since service.  

The veteran should also be requested to 
provide any other information or evidence 
in his possession that pertains to any of 
his claims.  

4.  Thereafter, arrange for a VA 
examination of the veteran to determine 
the etiology of any current hypertension, 
any current breathing problems, including 
asthma, and any current joint and muscle 
pain.  In addition, the examiner should 
determine the severity of the service 
connected musculoskeletal strain of the 
thoracolumbar spine and the severity of 
the service-connected cervical spine 
arthritis.  All indicated studies should 
be performed.  

After examination of the veteran and 
review of the veteran's entire service 
medical records and post-service medical 
records, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that any current 
hypertension had its onset in service.  

Again, with review of the veteran's 
complete service medical records and 
post-service medical records, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any lung disease that may currently 
be present, to include asthma, had its 
onset in service or is causally related 
to any incident of service, including 
exposure to smoke form oil well fires.  
The examiner should also state whether 
the veteran has any current chronic 
respiratory signs or symptoms (6 months 
or more) that are not attributable to a 
known clinical diagnosis.  

In addition, and again after examination 
of the veteran and consideration of all 
signs and symptoms and review of the 
record (including, but not limited to VA 
outpatient records dated in 2004 and 2005 
where the veteran was seen with 
fluctuating complaints of generalized 
joint and muscle pain and in 
February 2005 a physician said he 
suspected fibromyalgia) confirm or rule 
out a diagnosis of fibromyalgia.  If 
fibromyalgia is ruled out, state whether 
the veteran has any current chronic 
(6 months or more) signs or symptoms of 
joint and muscle pain that are not 
attributable to a known clinical 
diagnosis.  

With respect to the veteran's service-
connected cervical spine arthritis and 
service-connected musculoskeletal strain 
of the thoracolumbar spine, the examiner 
should provide separate ranges of motion 
in all planes for the cervical spine and 
for the thoracolumbar spine.  For the 
cervical spine arthritis and for the 
thoracolumbar spine strain, the examiner 
should obtain a history and note any 
objective findings regarding the 
following:  functional loss due to pain, 
weakened movement, excess fatigability, 
incoordination, flare-ups (if the veteran 
describes flare-ups), and painful motion 
or pain with use of the affected spinal 
segment.  The examiner should 
specifically state whether it is at least 
as likely as not that the veteran has any 
additional loss of motion of the cervical 
or thoracolumbar spine due to pain or 
flare-ups of pain, supported by objective 
findings, and whether there is any such 
additional limitation of motion of either 
segment of the spine due to weakened 
movement, excess fatigability, 
incoordination, or flare-ups of such 
symptoms.  Any additional limitation of 
motion should be expressed in degrees.

The examiner should also specify for the 
cervical spine and for the thoracolumbar 
spine whether there is muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such a scoliosis, reversed lordosis or 
abnormal kyphosis.  

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.

The claims file must be provided to the 
examiner and that it was available for 
review of pertinent documents should be 
noted in the examination report.  

5.  Then, after completion of any other 
development indicated by the state of the 
record, readjudicate:  entitlement to 
service connection for hypertension; 
entitlement to service connection 
breathing problems, including asthma, to 
include as due to an undiagnosed illness; 
entitlement to service connection for 
joint and muscle pain, to include as due 
to an undiagnosed illness; and 
entitlement to an initial rating in 
excess of 10 percent for thoracolumbar 
spine strain.  If any claim remains 
denied, issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative the 
opportunity to respond.  

6.  In addition, readjudicate entitlement 
to an initial rating in excess of 
10 percent for cervical spine arthritis.  
If the claim remains denied, provide the 
veteran with an appropriate statement of 
the case.  Clearly advise the veteran of 
the need to file a timely substantive 
appeal if he wishes to complete an appeal 
as to this issue.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


